DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2013/0223251 A1 (Li hereinafter), in view of Hakola et al., US 2018/0351624 A1 (Hakola hereinafter), and further in view of Seol et al., US 2013/0045690 A1 (Seol hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Li discloses a method of operating a network node (FIG. 6 illustrates a flow diagram of a process for beam management where a BS 600 determines a transmission scheme based on measurement reporting and beamforming capability information received from a MS 605 in accordance with an exemplary embodiment of the present disclosure; see Li, paragraph [0097]), comprising: 
receiving, from a communication device, a beamforming capability of the communication device (the MS 605 identifies and sends beamforming capability information of the MS 605 to the BS 600 or other network entity (step 611). The MS 
- determining configuration information for one or more receive beams of the communication device based on the beamforming capability (If indeed the BS 600 plans to send multiple streams to the MS 605 at the same time over multiple beams, the BS 600 may choose the BS TX beams based on the beamforming capability of the MS 605 and the measurement on the beam pairs of BS TX and MS RX beams (step 614); see Li, paragraph [0099]),
- transmitting, to the communication device, the configuration information for the one or more receive beams of the communication device (After BS 600 determines which TX beams to use, the BS 600 sends a notification of the determination to the MS 605 as control information (step 615). The notification maybe formatted to include the TX beams to be used by the BS 600; see Li, paragraph [0102]),
Regarding claim 2, Li discloses a method of operating a communication device (FIG. 6 illustrates a flow diagram of a process for beam management where a BS 600 determines a transmission scheme based on measurement reporting and beamforming capability information received from a MS 605 in accordance with an exemplary embodiment of the present disclosure; see Li, paragraph [0097]), comprising: 
transmitting, to a network node, a beamforming capability of the communication device (the MS 605 identifies and sends beamforming capability information of the MS 605 to the BS 600 or other network entity (step 611). The MS beamforming capability information can include information on RF beamforming constraints; see Li, paragraph [0097]), …

Regarding claim 20, Li discloses a network node (FIG. 6 illustrates a flow diagram of a process for beam management where a BS 600 determines a transmission scheme based on measurement reporting and beamforming capability information received from a MS 605 in accordance with an exemplary embodiment of the present disclosure; see Li, paragraph [0097]) comprising at least one processor (A controller 380 can interact with the RX modules including the baseband processor, RF and IF down-converter 368, RX beam forming module 363, and RX antenna array module 360; see Li, paragraph [0072]. Also see paragraph [0010], “and the term "controller" means any device, system or part thereof that controls at least one operation, such a device may be implemented in hardware, firmware or software, or some combination of at least two of the same”) configured to perform: 
receiving, from a communication device, a beamforming capability of the communication device (the MS 605 identifies and sends beamforming capability information of the MS 605 to the BS 600 or other network entity (step 611). The MS beamforming capability information can include information on RF beamforming constraints; see Li, paragraph [0097]),
- determining configuration information for one or more receive beams of the communication device based on the beamforming capability (If indeed the BS 600 plans 
- transmitting, to the communication device, the configuration information for the one or more receive beams of the communication device (After BS 600 determines which TX beams to use, the BS 600 sends a notification of the determination to the MS 605 as control information (step 615). The notification maybe formatted to include the TX beams to be used by the BS 600; see Li, paragraph [0102]), 
Regarding claim 21, Li discloses a communication device (FIG. 6 illustrates a flow diagram of a process for beam management where a BS 600 determines a transmission scheme based on measurement reporting and beamforming capability information received from a MS 605 in accordance with an exemplary embodiment of the present disclosure; see Li, paragraph [0097]) comprising at least one processor (A controller 380 can interact with the RX modules including the baseband processor, RF and IF down-converter 368, RX beam forming module 363, and RX antenna array module 360; see Li, paragraph [0072]. Also see paragraph [0010], “and the term "controller" means any device, system or part thereof that controls at least one operation, such a device may be implemented in hardware, firmware or software, or some combination of at least two of the same”) configured to perform: 
transmitting, to a network node, a beamforming capability of the communication device (the MS 605 identifies and sends beamforming capability information of the MS 605 to the BS 600 or other network entity (step 611). The MS beamforming capability 
- receiving, from the network node, a configuration information for one or more transmit beams of the communication device (After BS 600 determines which TX beams to use, the BS 600 sends a notification of the determination to the MS 605 as control information (step 615). The notification maybe formatted to include the TX beams to be used by the BS 600; see Li, paragraph [0102]),
Regarding claims 1, 2, 20 and 21, Li does not explicitly disclose the beamforming capability being indicative of a capability to group one or more beams based on a relative spatial arrangement … and communicating at least one pilot signal on the one or more beams corresponding to the one or more receive beams of the communication device in accordance with the configuration information. In the same field of endeavor (e.g., communication system) Hakola discloses a method for using beam forming in transmission in a cell that comprises the beamforming capability being indicative of a capability to group one or more beams based on a relative spatial arrangement (receiving (block 302), from a terminal device 120, a message identifying at least one of the plurality of radio beams and comprising an information element indicating channel quality for each of the identified at least one of the plurality of radio beams; adapting (block 304), on the basis of the received information element for each of the identified at least one of the plurality of radio beams, at least one radio beam configuration associated with the terminal device; see Hakola, paragraph [0023]. Also see paragraph [0032], “In an embodiment, said adapting the number of radio beam configurations comprises increasing the number of radio beams in a set of radio beams to which the 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Hakola regarding method for using beam forming in transmission in a cell into the method related to managing transmit and receive beams used in wireless communication of Li. The motivation to do so is to provide a method for efficient communication is a cellular communication system employing beamforming transmission (see Hakola, abstract and paragraph [0001]).
Li and Hakola do not explicitly disclose and communicating at least one pilot signal on the one or more beams corresponding to the one or more receive beams of the communication device in accordance with the configuration information. In the same field of endeavor (e.g., communication system) Seol discloses a method for supporting diversity in a beam formed wireless communication system that comprises and communicating at least one pilot signal on the one or more beams corresponding to the one or more receive beams of the communication device in accordance with the configuration information (The method includes transmitting Rx beamforming capability information of the receive end to a transmit end, receiving at least one reference signal that the transmit end has transmitted through each Tx beam pattern, estimating a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Seol regarding method for supporting diversity in a beam formed wireless communication system into the method related to managing transmit and receive beams used in wireless communication of Li and Hakola. The motivation to do so is to provide a method for improving spectral efficiency (see Seol, abstract and paragraph [0004]).

Claims 3-4, 6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2013/0223251 A1 (Li hereinafter), in view of Hakola et al., US 2018/0351624 A1 (Hakola hereinafter), and further in view of Seol et al., US 2013/0045690 A1 (Seol hereinafter), as applied to the claims above and further in view of Frenne et al., US 2018/0091196 A1 (Frenne hereinafter).
Here is how the references teach the claims.
Regarding claims 3-4, 6 and 13-14, Li, Hakola and Seol disclose the method of claim 1. Li, Hakola and Seol do not explicitly discloses the following features.
Regarding claim 3, wherein the configuration information is indicative of a plurality of resources in at least one of time domain and frequency domain and allocated to said communicating of the at least one pilot signal on the one or more beams.
Regarding claim 4, wherein the plurality of resources are re-occurring in time domain.
Regarding claim 6, further comprising:

Regarding claim 13, wherein the beamforming capability is indicative of a plurality of candidate beams supported by the communication device.
Regarding claim 14, wherein the beamforming capability is indicative of at least one of the following: a relative spatial arrangement of the plurality of candidate beams with respect to each other or with respect to a reference frame; beam widths of the plurality of candidate beams; antenna patches optionally associated with the plurality of candidate beams; and a relative spatial arrangement of the antenna patches.
In the same field of endeavor (e.g., communication system) Frenne discloses a method related to beamforming that comprises the following features.
Regarding claim 3, wherein the configuration information is indicative of a plurality of resources in at least one of time domain and frequency domain and allocated to said communicating of the at least one pilot signal on the one or more beams (In some embodiments, performing the one or more measurements comprises adapting one or more measurement procedures based on the information related to DRS transmission configuration in order to perform the one or more measurements on the one or more DRS resources in accordance with the DRS transmission configuration information; see Frenne, paragraph [0045]. Also see paragraph [0008], “The DRS occasion corresponding to transmissions from a particular cell may range in duration from one to five subframes for Frequency Division Duplexing (FDD) and two to five subframes for Time Division Duplexing (TDD)”).
Regarding claim 4, wherein the plurality of resources are re-occurring in time domain (A DRS transmit beam pattern comprises the transmission of the same one or more DRS signals in at least two different transmit beams (e.g., A and B) in at least two different time resources (e.g., two different DRS occasions).; see Frenne, paragraph [0098]).
Regarding claim 6, further comprising:
- selecting, by the communication device, for each beam of the one or more beams, at least one resource from the plurality of resources for said communicating of the at least one pilot signal on the respective beam (Transmission Point (TP) in a cellular communications network comprises transmitting, from the TP, a same one or more DRS signals using at least two different transmit beams in at least two different time resources; see Frenne, abstract).
Regarding claim 13, wherein the beamforming capability is indicative of a plurality of candidate beams supported by the communication device (the method further comprises signaling, to a network node, an indication of a capability of the wireless device to support transmission of DRS resources in accordance with a DRS transmit beam Pattern; see Frenne, paragraph [0049]).
Regarding claim 14, wherein the beamforming capability is indicative of at least one of the following: a relative spatial arrangement of the plurality of candidate beams with respect to each other or with respect to a reference frame; beam widths of the plurality of candidate beams; antenna patches optionally associated with the plurality of candidate beams; and a relative spatial arrangement of the antenna patches (According to another aspect, the procedure in the wireless device 20 may comprise signaling, to 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Frenne regarding method related to beamforming into the method related to managing transmit and receive beams used in wireless communication of Li, Hakola and Seol. The motivation to do so is to provide enhance system capacity and reduce interference (see Frenne paragraph [0019]).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2013/0223251 A1 (Li hereinafter), in view of Hakola et al., US 2018/0351624 A1 (Hakola hereinafter), and further in view of Seol et al., US 2013/0045690 A1 (Seol hereinafter), as applied to the claims above and further in view of disclosed prior art Raghavan et al., US 2016/0021548 A1 (Raghavan hereinafter).
Here is how the references teach the claims.
Regarding claims 16 and 17, Li, Hakola and Seol disclose the method of claim 1. Li, Hakola and Seol do not explicitly discloses the following features.
Regarding claim 16, discloses further comprising:
- communicating payload data, wherein the configuration information is determined based on a quality of said communicating of the payload data.
Regarding claim 17, discloses further comprising:
- communicating payload data on at least one beam, the at least one beam being selected based on a receive property of the at least one pilot signal.
In the same field of endeavor (e.g., communication system) Raghavan discloses a method for establishing a wireless communication link with a millimeter wave base station based on a transmit beam direction that comprises the following features.
Regarding claim 16, discloses further comprising:
- communicating payload data, wherein the configuration information is determined based on a quality of said communicating of the payload data (Spatial multiplexing may be used to transmit different streams of data simultaneously on the same frequency. The data streams may be transmitted to a single UE 206 to increase the data rate or to multiple UEs 206 to increase the overall system capacity; see Raghavan, paragraph [0030]. Also see paragraph [0031], “Spatial multiplexing is generally used when channel conditions are good. When channel conditions are less favorable, beamforming may be used to focus the transmission energy in one or more directions”).
Regarding claim 17, discloses further comprising:
- communicating payload data on at least one beam, the at least one beam being selected based on a receive property of the at least one pilot signal (The channel estimate may be derived from a reference signal and/or channel condition feedback transmitted by the UE 350. Each spatial stream may then be provided to a different 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Raghavan regarding establishing a wireless communication link with a millimeter wave base station based on a transmit beam direction into the method related to managing transmit and receive beams used in wireless communication of Li, Hakola and Seol. The motivation to do so is to provide improvement in multi-access communication technology (see Raghavan, abstract and paragraph [0005]).

Claims 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2013/0223251 A1 (Li hereinafter), in view of Hakola et al., US 2018/0351624 A1 (Hakola hereinafter), and further in view of Seol et al., US 2013/0045690 A1 (Seol hereinafter), as applied to the claims above and further in view of Nagaraja et al., US 2018/0123648 A1 (Nagaraja hereinafter).
Here is how the references teach the claims.
Regarding claims 15, 18 and 19, Li, Hakola and Seol disclose the method of claim 1. Li, Hakola and Seol do not disclose the following features.
Regarding claim 15, wherein the configuration information is indicative of a temporal sequence of the one or more beams within a beam sweep.
Regarding claim 18, wherein the configuration information is indicative of at least one of the following:
an opening angle of the one or more beams; and a beam width of the one or more beams.
Regarding claim 19, wherein the configuration information is indicative of whether a global beam sweep is to be implemented by the one or more beams.
In the same field of endeavor (e.g., communication system) Nagaraja discloses a wireless communication system supporting beamforming to transmit and receive signals that comprises the following features.
Regarding claim 15, wherein the configuration information is indicative of a temporal sequence of the one or more beams within a beam sweep (An omni-directional beam pattern may refer to a configuration where the UE 115-a uses all directions (either simultaneously or through a sweeping pattern) to transmit or receive a reference signal. The base station 105-a may also convey one or more transmission beamforming options (e.g., directional or onmi-directional) that the UE 115-a mayuse for forming a transmit beam pattern for transmitting a reference signal to the base station 105-a; see Nagaraja, paragraph [0066]).
Regarding claim 18, wherein the configuration information is indicative of at least one of the following:
an opening angle of the one or more beams; and a beam width of the one or more beams (For example, the base station 105-a may specify a beam shape, which may 
Regarding claim 19, wherein the configuration information is indicative of whether a global beam sweep is to be implemented by the one or more beams (For example, a base station may configure or instruct a UE to use a particular transmit beam pattern (e.g., omnidirectional or directional) to transmit a reference signal to a base station. In some examples, the UE may determine which transmit beam pattern to use based on conditions at the UE or capabilities of the UE; see Nagaraja, paragraph [0046]. Also see paragraph [0016], “In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the indication comprises a beam sweep pattern that comprises a repeated reference signal in a plurality of symbols to indicate use of the omni-directional configuration”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Nagaraja regarding supporting beamforming to transmit and receive signals into the method related to managing transmit and receive beams in wireless communication of Li, Hakola and Seol. The motivation to do so is to provide a method for reducing measurement delays and efficient use of resources (see Nagaraja, abstract and paragraph [0005]).

Allowable Subject Matter
Claims 5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/18/2022. Claims 1-21 are currently pending.

Response to Arguments
Applicant’s arguments filed in 01/18/2022, regarding claims 1-21 have been fully considered but they are moot in view of the new ground (s) of rejection. Although examiners does not necessarily agrees with the arguments presented on 12/20/2021 and further presented on 01/18/2022, however, in order to advance the prosecution and upon further search and consideration newly found prior art Hakola is found to disclose the argued features as discussed in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/02/2022